Citation Nr: 0910009	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-24 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for prostate cancer, to 
include as secondary to in-service herbicide exposure.  

2.	Entitlement to service connection for adenocarcinoma of 
the sigmoid colon, to include as secondary to in-service 
herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The issue of entitlement to service connection for 
adenocarcinoma of the sigmoid colon, to include as secondary 
to in-service herbicide exposure, is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not currently have prostate cancer.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, a November 2004 letter notified the 
Veteran of the criteria for his service connection claim.  In 
addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As the November 2004 correspondence was issued prior to the 
initial adjudication (and denial) of the veteran's service 
connection claim in February 2005, no timing defect has 
occurred.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

With regard to the requirement for notification of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5) 
[Dingess/Hartman, 19 Vet. App. at 488], the Board notes that, 
as will be discussed in the following decision, the criteria 
for the Veteran's service connection claim have not been met.  
Thus, no rating or effective date will be assigned, and there 
can be no possibility of any prejudice to the Veteran in 
proceeding with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claim adjudicated in this decision.  
All available relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  He was given the opportunity to 
present testimony at a hearing before VA personnel but 
declined to do so.  

The Veteran has not been accorded a VA examination pertinent 
to his prostate cancer claim.  As will be explained in the 
following decision, however, medical evidence of record does 
not support a diagnosis of prostate cancer.  As such, a 
remand for a pertinent VA examination-to determine the 
etiology of the claimed prostate cancer-is not necessary.  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
a malignant tumor, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

These diseases include chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2 (2008).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2008).  

Competent medical evidence of record in the present case 
reflects treatment for prostate hypertrophy.  Significantly, 
however, this evidence does not show that the Veteran has 
been diagnosed with prostate cancer.  

The Board recognizes the Veteran's contentions that he should 
be service connected for prostate cancer.  As a layperson, 
however, he is only competent to give evidence about what he 
experiences.  He is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) & 
Layno v. Brown, 6 Vet. App. 465 (1994).  

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here does not contain evidence that 
demonstrates that the Veteran has prostate cancer.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the issue of entitlement to service 
connection for prostate cancer.  This claim must, therefore, 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as 
secondary to in-service herbicide exposure, is denied.


REMAND

After a thorough review of the claims folder, however, the 
Board finds that further evidentiary development of the 
remaining issue is necessary prior to a final adjudication of 
that claim.  The Board regrets the delay caused by this 
remand.  

As discussed in the previous portion of this decision, the 
VCAA imposes obligations on VA in terms of its duty to notify 
and to assist claimants.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126 (West 2002 & Supp. 2008)).  A complete and 
thorough review of the claims folder indicates that the 
Veteran has not been furnished with VCAA notice pertaining to 
his colon cancer claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice 
letter that:  

*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
claim for service connection for 
adenocarcinoma of the sigmoid 
colon, to include as secondary to 
in-service herbicide exposure; 
*	informs him of the information and 
evidence that VA will seek to 
provide; and 
*	informs him of the information and 
evidence that he is expected to 
provide.  

2.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for 
adenocarcinoma of the sigmoid colon, to 
include as secondary to in-service 
herbicide exposure.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


